UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 5, 2008 Orthofix International N.V. (Exact name of Registrant as specified in its charter) Netherlands Antilles 0-19961 N/A (State or other jurisdiction of incorporation) Commission File Number (I.R.S. Employer Identification Number) 7 Abraham de Veerstraat Curacao Netherlands Antilles N/A (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 011-59-99-465-8525 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 8, 2008, Orthofix International N.V. (the “Company”) announced that Robert S. Vaters, 48, has been appointed Executive Vice President and Chief Financial Officer of the Company effective as of September 7, 2008.Mr. Vaters will also serve as Treasurer and Assistant Secretary of the Company.A copy of the September 8, 2008 press release is attached hereto as Exhibit 99.1, and is hereby incorporated by reference. Since March 2006, Mr. Vaters has served as a general partner in Med Opportunity Partners, a Connecticut based private equity firm.Mr. Vaters has served as a director of Applied Neurosolutions, Inc. since October 2005, and from July 2006 until December 2007 served as their Chairman of the Board.Previously, Mr. Vaters was employed as Executive Vice President of Inamed Corporation from August 2002 to March 2006, initially as Chief Financial Officer, then as head of Strategy and Corporate Development. On September 7, 2008, Mr. Vaters entered into an employment agreement (the “Agreement”) with the Company’s main operating subsidiary, Orthofix Inc., which provides for a base salary of $350,000 per year and eligibility for incentive compensation of between 50% and 75% of his base salary pursuant to the Company’s annual incentive program. For 2008, Mr. Vaters' incentive compensation will be guaranteed at 50% of his base salary, prorated based on his date of hire.As an additional inducement to enter into the Agreement, Mr.
